Citation Nr: 0521045	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a chronic headache disability, secondary to 
the service-connected residuals of a lumbosacral strain.  

2.  Entitlement to service connection for arthritis of the 
spine, to include chronic pain in the neck, low back, hips, 
and tailbone areas, secondary to the service-connected 
residuals of a lumbosacral strain.  

3.  Entitlement to service connection for petit mal seizures, 
secondary to the service-connected residuals of a lumbosacral 
strain.  

4.  Entitlement to a compensable disability rating for 
residuals of a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his brother


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1969 
to July 1970.  

The current appeal arises from a September 2002 rating action 
of the Department of Veterans Affairs Regional Office (RO) in 
Reno, Nevada.  Specifically, in that decision, the RO denied 
service connection for petit mal seizures, a chronic headache 
disability, and arthritis of the spine (to include chronic 
pain in the neck, low back, hips, and tailbone areas), all 
asserted to be secondary to the service-connected residuals 
of a lumbosacral strain.  In addition, the RO denied the 
issue of entitlement to a compensable disability evaluation 
for the service-connected residuals of a lumbosacral strain.  

Previously, in May 1989, the Board denied service connection 
for a chronic headache disability, asserted to be secondary 
to the service-connected residuals of a lumbosacral strain.  
The Board's denial of this secondary service connection claim 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  Consequently, with regard to the veteran's 
chronic headache claim on a secondary basis, the current 
issue before the Board must be characterized as whether new 
and material evidence has been received sufficient to reopen 
a previously denied claim for service connection for a 
chronic headache disability, asserted to be secondary to the 
service-connected residuals of a lumbosacral strain.  

A review of the claims folder indicates that, in a statement 
received at the RO in August 2004, the veteran raised the 
matter of entitlement to service connection for diabetes 
mellitus.  However, the RO has not adjudicated this matter, 
and it is referred to the RO for appropriate action.  

The issues of entitlement to service connection for petit mal 
seizures, secondary to the service-connected residuals of a 
lumbosacral strain, and entitlement to a compensable 
disability rating for the residuals of a lumbosacral strain 
will be addressed in the REMAND portion of the decision below 
and are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In May 1989, the Board denied service connection for a 
chronic headache disability, asserted to be secondary to the 
service-connected lumbosacral strain.  

3.  The evidence received since the Board's May 1989 denial 
of service connection for a chronic headache disability, 
asserted to be secondary to the service-connected lumbosacral 
strain, is not so significant that it must be considered in 
order to fairly decide the merits of this secondary service 
connection issue.  

4.  Arthritis of the spine, to include chronic pain in the 
neck, low back, hips, and tailbone areas is not etiologically 
related to his service-connected lumbosacral strain.  




CONCLUSIONS OF LAW

1.  The Board's May 1989 decision that denied service 
connection for a chronic headache disability, asserted to be 
secondary to the service-connected lumbosacral strain, is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  

2.  The evidence received since the Board's May 1989 
determination is not new and material, and the claim for 
service connection for a chronic headache disability, 
asserted to be secondary to the service-connected lumbosacral 
strain, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

3.  Arthritis of the spine, to include chronic pain in the 
neck, low back, hips, and tailbone areas is not proximately 
due to, or the result of, the service-connected lumbosacral 
strain.  38 U.S.C.A. §  5107 (West 2002); 38 C.F.R. § 3.310 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in July 2004 in the present case, the RO 
informed the veteran of the type of evidence necessary to 
support his claims of service connection for a chronic 
headache disability and arthritis of the spine, to include 
chronic pain in the neck, low back, hips, and tailbone areas.  
In addition, the RO notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  The RO also discussed the attempts already made to 
obtain relevant evidence with regard to these claims.  
Further, the RO notified the veteran of his opportunity to 
submit "any additional information or evidence."  Thus, he 
may be considered advised to submit all pertinent evidence in 
his possession.  

Additionally, the September 2002 rating decision, the SOC 
issued in March 2003, and the SSOCs furnished in May 2004 and 
January 2005 notified the veteran of the relevant criteria 
and evidence necessary to substantiate these direct and 
secondary service connection claim.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2004 was not given prior to the 
first adjudication of the claims adjudicated by this 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in January 2005.  

Further, VA has made multiple attempts to obtain records of 
post-service treatment adequately identified by the veteran.  
In this regard, the Board notes that the veteran failed to 
respond to the July 2004 letter and, thus, has not provided 
VA with notice of the availability of any additional 
pertinent medical records.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the issues addressed in this 
decision.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

A.  Petition To Reopen Previously Denied Claim of Service 
Connection For A Chronic Headache Disability 

At the time of the May 1989 decision which denied service 
connection for a chronic headache disability, asserted to be 
secondary to the service-connected lumbosacral strain, the 
Board considered the relevant evidence of record.  Service 
medical records were negative for complaints of, treatment 
for, or findings of a chronic headache disability.  In fact, 
the July 1970 discharge examination demonstrated that the 
veteran's head and neurological system were normal.  VA 
medical records reflect outpatient treatment for a headache 
condition variously defined as vascular headaches 
(musculoskeletal versus migraine versus sinus-related versus 
intra-cranial origin) and as post-traumatic cephalgia 
intermittently between July 1984 and September 1985.  In 
particular, a report of a May 1985 VA outpatient treatment 
session included the assessment of cephalgia secondary to 
musculoskeletal spasm.  However, the claims folder contained 
no competent evidence specifically associating a chronic 
headache disability with the veteran's service-connected 
lumbosacral strain.  

In May 1989, the Board considered the relevant in-service, 
and post-service, medical records.  The Board explained that, 
while the veteran may have a chronic headache disability, the 
claims folder contained no competent evidence of an 
association between such a disorder and the veteran's 
service-connected lumbosacral strain.  Consequently, the 
Board denied service connection for a chronic headache 
disability, as secondary to the service-connected lumbosacral 
strain.  The Board's May 1989 denial of service connection 
for a chronic headache disability, asserted to be secondary 
to the service-connected lumbosacral strain, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).  

The veteran may reopen his service connection claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also, Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for service connection for a chronic headache 
disability in the present case was filed prior to that date.  
Therefore, the amended regulation does not apply.  

At the time of the May 1989 Board decision which denied 
service connection for a chronic headache disability, 
asserted to be secondary to the service-connected lumbosacral 
strain, there was no competent evidence of an association 
between the veteran's chronic headache disability and his 
service-connected lumbosacral strain.  Additional evidence 
received since this prior final denial includes multiple 
reports of VA outpatient treatment sessions conducted between 
November 1991 and April 2004.  Importantly, however, while 
these documents reflect continued treatment for complaints of 
recurrent headaches, these medical records do not provide 
competent evidence of an association between a chronic 
headache disability and the veteran's service-connected 
lumbosacral strain.  

At his personal hearing, the veteran claimed that headaches 
emanated from the same injury that resulted in his service-
connected lumbosacral strain.  As has been discussed, there 
were no findings of headache pathology in the service medical 
records and the initial clinical findings of headaches were 
many years post service.  An April 2004 VA outpatient 
treatment session reflects that the veteran's past medical 
history includes "[c]hronic headaches which had been going 
on for the past 30 years following a head injury in 1969."  
However, this statement was based on clinical history 
provided by the veteran and the examiner did not comment on 
the etiology of the headaches.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  There 
is no support for the assertion that chronic headache 
disability is directly related to the veteran's active 
military duty.  See 38 U.S.C.A. §§ 1110. 1131 (West 2002).  

Consequently, the Board finds that the additional evidence 
received since the prior final denial of service connection 
for a chronic headache disorder, asserted to be secondary to 
the service-connected lumbosacral strain, in May 1989 is not 
probative of the central issue in the veteran's case for 
service connection for such a disability on a secondary 
basis.  Significantly, the additional evidence does not bear 
directly and substantially upon the specific matter under 
consideration, are either cumulative or redundant, and, are 
not so significant that they must be considered in order to 
decide fairly the merits of the claim for service connection 
for a chronic headache disability, secondary to the 
service-connected lumbosacral strain.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

B.  Service Connection For Arthritis Of The Spine, On A 
Direct Basis And As Secondary To The Service-Connected 
Lumbosacral Strain

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board acknowledges the veteran's assertions that he 
developed arthritis of his entire spine in the same 
in-service injury which resulted in his lumbosacral strain.  
See, e.g., T. at 6-7.  Alternatively, the veteran has 
contended that he developed arthritis of his entire spine as 
a result of his service-connected residuals of a lumbosacral 
strain.  

Significantly, however, the competent evidence of record does 
not support the veteran's assertions.  Although service 
medical records reflect treatment for low back pain on 
several occasions between August 1969 and January 1970, these 
documents do not provide competent evidence of arthritis of 
the veteran's spine.  In fact, the discharge examination 
conducted in July 1970 demonstrated that the veteran's spine 
was normal.  

The Board acknowledges that, in a February 1971 letter, a 
private physician concluded that the veteran had traumatic 
arthritis of his spine.  This physician did not refer to any 
clinical data or x-ray findings to support this conclusion.  
X-rays taken of the veteran's thoracic and lumbar spine at an 
VA examination conducted two months later in April 1971 
failed to reflect arthritis.  

The first competent evidence of arthritis of the veteran's 
spine is dated in March 1986.  A VA examiner concluded at 
that time, based upon radiographic films, that the veteran 
exhibited "some early evidence of spondylosis or spondylitic 
changes, [which were] probably of a degenerative nature 
occurring in the cervical and lumbar spine."  

Importantly, the claims folder contains no competent evidence 
associating the arthritis of the veteran's spine with his 
active military duty or his service-connected lumbosacral 
strain.  The Board acknowledges that, at the most recent VA 
spine examination which was conducted in October 2004, the 
examiner concluded that degenerative changes in the spine 
were due to aging, but that "[i]t is conceivable that it 
[the in-service injury] could add to his degenerative 
arthritic problems."  However, the examiner pointed to the 
essentially negative spinal findings at the July 1970 
discharge examination as well as the post-service spinal 
X-rays which were negative until the mid-, to late-, 1980s.  
Consequently, the examiner concluded that the veteran's 
spinal arthritis is the result of "an aging process and not 
a direct result of the incident he incurred during his 
military service."  The fact that it is "conceivable" that 
some portion of the current degenerative changes in the spine 
"could" be related to inservice back trauma is of little 
probative value.  There is nothing in the competent evidence 
of record reflecting a 50 percent probability or greater that 
any measurable degree of current degenerative disease of the 
spine is related to active service or service-connected 
disability.  

Clearly, the preponderance of the evidence in the present 
case demonstrates that the veteran's spinal arthritis is the 
result of his aging process rather than his active military 
duty or his service-connected residuals of a lumbosacral 
strain.  As such, service connection for arthritis of the 
spine, on a direct basis and as secondary to the 
service-connected residuals of a lumbosacral strain, cannot 
be awarded.  These direct and secondary service connection 
claims must, therefore, denied.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  
ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for a chronic headache disability, secondary to 
the service-connected lumbosacral strain, the appeal is 
denied.  

Service connection for arthritis of the spine, on a direct 
basis and as secondary to the service-connected residuals of 
a lumbosacral strain, is denied.  


REMAND

With regard the claim of entitlement to service connection 
for petit mal seizures, asserted to be secondary to the 
service-connected residuals of a lumbosacral strain, the 
Board notes that relevant medical records reflect treatment 
for, and evaluation of, a seizure disorder on very 
intermittent occasions between July 1984 and April 2004.  A 
record of an April 2004 VA outpatient treatment session 
includes a specific diagnosis of petit mal seizures.  

A review of the claims folder indicates, however, that the 
veteran has not been accorded a VA examination to determine 
the etiology of his seizure disorder.  

With regard to the veteran's claim for a compensable 
disability rating for his service-connected residuals of 
lumbosacral strain, the Board notes that the VA spine 
examination conducted in October 2004 demonstrated limitation 
of motion of the lumbar spine (including increased loss of 
motion with repetitive motion due to increased pain).  In 
addition, the examiner provided a list of the following 
impressions:  degenerative osteoarthritis of the lumbar 
spine, degenerative disc disease of the lumbar spine (at the 
L3-L4, L4-L5, and L5-S1 levels), and mild degenerative 
arthritis of the sacroiliac joints.  Significantly, however, 
the examiner did not express opinions as to which symptoms 
shown on examination are associated with the veteran's 
service-connected lumbosacral strain and which are related to 
these other lumbar spine disabilities.  

Also at the January 2005 personal hearing, the veteran 
testified that he receives all of his treatment now at the VA 
Medical Center (VAMC) in Reno, Nevada.  T. 5-6.  The most 
recent records of treatment which have been received from 
this medical facility and associated with the veteran's 
claims folder are dated in May 2004.  On remand, therefore, 
the RO should attempt to procure any more recent reports of 
treatment that the veteran may have received at this facility 
and to associate them with his claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of seizure and spinal treatment 
that the veteran has received at the VAMC 
in Reno, Nevada since May 2004.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims folder.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any seizure 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent seizure pathology, which is 
found on examination, should be noted in 
the report of the evaluation.  In 
addition, the examiner should express an 
opinion as to whether there is a 
50 percent probability or greater that 
any diagnosed seizure disorder is 
etiologically related to his 
service-connected lumbosacral strain.  

3.  In addition, the RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the extent and etiology of the 
service-connected residuals of a 
lumbosacral strain.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent spinal pathology, which is 
found on examination, should be noted in 
the report of the evaluation.  
Specifically, the examiner should note 
which, if any, pathology found on 
examination is/are associated with the 
service-connected residuals of a 
lumbosacral strain and which, if any, 
pathology shown on evaluation is/are 
related to his nonservice-connected 
arthritis of the lumbar spine that he may 
have.  

Further, the examiner should provide the 
ranges of motion of the veteran's lumbar 
and thoracolumbar spine and should note 
whether the veteran's lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
lumbosacral strain.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his low back 
repeatedly over a period of time.  

4.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for petit mal seizures, 
asserted to be secondary to the 
service-connected residuals of a 
lumbosacral strain, as well as 
entitlement to a compensable disability 
rating for the service-connected 
residuals of a lumbosacral strain.  If 
the decisions remain in any way adverse 
to the veteran, he and his attorney 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


